UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6184


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOHAMMED KWANING, a/k/a Kofi,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00600-GLR-2)


Submitted: June 26, 2020                                          Decided: July 14, 2020


Before AGEE, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed Kwaning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammed Kwaning appeals the district court’s order denying his post-judgment

motion to correct the record pursuant to Fed. R. App. P. 10(e). Kwaning filed his motion

after we affirmed his conviction and sentence. See United States v. Kwaning, 786 F. App’x

388 (4th Cir. 2019), cert. denied, 140 S. Ct. 1231 (2020). The district court denied the

motion for reasons stated in the Government’s opposition thereto. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order. See

United States v. Kwaning, No. 1:14-cr-00600-GLR-2 (D. Md. Dec. 20, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2